DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings filed on 06/10/16 are accepted.

Allowable Subject Matter
Claims 1 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the following limitations were not found, taught, or disclosed by the prior art. Independent claim 11 possesses similar limitations. All other limitations depend on independent claims 1 and 11.
wherein the processor further determines whether a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer of the network depending on the determined decision variable 
wherein if a ratio of the variation of the voltage and a variation of the current is smaller than a threshold it is determined that the electrical parameter is caused by a variation in the operational state of an electrical consumer, if the ratio is larger than the threshold it is determined that the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leeb et al (US Pat 5717325) discloses multiprocessing transient event detector for use in a nonintrusive electrical load monitoring system.
Leeb et al (US PgPub 20110109306) discloses non-intrusive monitoring of power and other parameters.
Benitez et al (US PgPub 20110213739) discloses non-intrusive load monitoring system and method.
Veronesi et al (US PgPub 20130076339) discloses non-intrusive electrical load monitoring.
Zeifman (US PgPub 20130338948) discloses methods and system for nonintrusive load monitoring.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        03/05/22

/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865